DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see REMARKS, filed on 04/28/2021, with respect to the rejections of claims 12-13 and 15 under 35 U.S.C. 103 as being unpatentable over Anthony Edet Ekpenyong, (Pub. No.: US 2015/0043396 A1), in view of Baker-Harvey, (Patent No.: US 6,260,047 B1), and further in view of Yin et al., (Pub. No.: US 2013/0194980 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 03/01/2021 has been withdrawn.  

Allowable Subject Matter
4.	Claims 12-13 and 15-16 (now 1-4) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the following limitation of claims 12 and 15 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“wherein, based on the higher layer signaling, the controller uses the first radio communication resource and the second communication resource as a radio communication resource including a period of communication usage of the respective periods of communication usage that is neither a period for transmission of a downlink signal nor a period for transmission of an uplink signal.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                            

/Peter G Solinsky/Primary Examiner, Art Unit 2463